Name: Commission Regulation (EC) No 319/96 of 21 February 1996 derogating for the 1996/97 marketing year from the time limits laid down in Article 5 (1) and (2) of Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  executive power and public service;  economic policy
 Date Published: nan

 No L 44/ 18 LEN Official Journal of the European Communities 22. 2. 96 COMMISSION REGULATION (EC) No 319/96 of 21 February 1996 derogating for the 1996/97 marketing year from the time limits laid down in Article 5 ( 1 ) and (2) of Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 3(4) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1558/91 f) provides, as last amended by Regulation (EC) No 2529/95 (4), in respect of tomatoes, for a preliminary contract between the producer and the processor to be concluded by 16 February at the latest; whereas, because of special climatic conditions in the main producer regions of the Community, the time limits for concluding preliminary contracts between producers and processors and for forwarding them to the national agency concerned should be postponed by a reasonable period for the 1996/97 marketing year, Whereas in view of its urgency, this Regulation should enter into force on the day of its publication; By derogation from Article 5(1 ) and (2) of Regulation (EEC) No 1558/91 , for the 1996/97 marketing year the time limit for concluding preliminary contracts shall be 21 March 1996 and that for forwarding copies of the preliminary contract to the agency concerned shall be 30 March 1996 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 233, 30. 9 . 1995, p. 69. (3) OJ No L 144, 8 . 6. 1991 , p. 31 . h) OJ No L 258, 28 . 10. 1995, p. 52.